DETAILED ACTION
Legal Basis of Examination
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1-20 are pending and have been examined.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 7/26/2021 has been acknowledged.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 12, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of Patent No. 11,099,652.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform similar method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions.  The limitations found in the claims of the present application are anticipated by the ‘652 Patent.  Table 1 is provided below to highlight the equivalent limitations found in the claim sets.

Table 1
17384891
‘652
Claim 1:
Claim 1:
detecting that a user is proximate to a display of the computing system;
detecting, using a sensor subsystem of a device, proximity of a user to the device

identifying the user via a recognition technology of the device to obtain user identification;
upon detecting that the user is proximate to the display, presenting a hotspot on the display, wherein the hotspot is configured to be interacted with by the user; 
responsive to identifying the user, presenting a plurality of interactable hotspots and content customized to the user on a display of the device;
detecting a distance of a hand of the user to the display of the computing system, wherein the hand of the user is not in contact with the display;
detecting, using the sensor subsystem, a distance of the user or the user' s hand to the device; 

determining a proximity range based on the distance comprising:
setting the proximity range to a close out of range proximity range responsive to the distance falling into the close out of range proximity range,
setting the proximity range to a sweet spot proximity range responsive to the distance falling into the sweet spot proximity range, and
setting the proximity range to a distant out of range proximity range responsive to the distance falling into the distant out of range proximity range;

changing operation of the device based on the proximity range;

Claim 2 
and displaying content related to the hotspot on the display, wherein a feature of the content displayed on the display is based upon the distance of the hand of the user to the display of the computing system
wherein changing operation of the device comprises changing characteristics of content or the content customized to the user based on corresponding changes in the distance of the user or the user's hand to the device;




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a system, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea recites: detecting that a user is proximate to a display; detecting a distance of a hand of the user to the display, wherein the hand of the user is not in contact with the display; which are steps that covers performance of the limitations in the mind, and therefore, are directed to the abstract grouping of Mental Processes in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  While the recited limitations, upon detecting that the user is proximate to the display, presenting a hotspot on the display, wherein the hotspot is configured to be interacted with by the user; and displaying content related to the hotspot on the display, wherein a feature of the content displayed on the display is based upon the distance of the hand of the user to the display of the computing system; describes commercial interactions including advertising, marketing or sales activities; as well as managing personal behavior including following rules or instructions; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amounts to insignificant extra-solution activity.  In particular the claim recites the additional elements of a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts; of the computing system; of the computing system, which are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites additional elements a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform acts; of the computing system.  Viewing the limitations individually, the limitations generically, referring to a processor, a memory, a computing system do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing automating computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.
	Likewise, dependent claims 2-11 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more. For instance, claims 2-10 describes the computing device and gathering pre-solution data; claim 11 provide for mental process capable of being done by pen and paper.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 12-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.
Claims 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards a computer-readable memory which given the broadest reasonable interpretation covers “signal per se”.  
	The specification, however, is silent as to whether the memory is “non-transitory".  Accordingly, the claim recitation is being interpreted as signal per se which are non-statutory forms of patentable subject matter because they are transitory media, which are not a statutory type of storage media.
Claim 20 is rejected under 35 U.S.C 101 since it does not fix the deficiency raised in claim 19.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Chakravarthula et al. (US 20130057553 A1) teaches adjusting a font or icon size on a display based on the detected distance of a user positioned before the display.
b)	Kirkland et al. (US 20050229200 A1) teaches adjusting the contents of a screen as the distance of the user from the screen increases or decreases.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).